Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sheena Hunt appeals the district court’s order granting summary judgment in favor of Brooks Run Mining Company in Hunt’s action under W. Va.Code Ann. § 23-4-2 (LexisNe1is 2010).* We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hunt v. Brooks Run Mining Co., 51 F.Supp.3d 627 (S.D.W.Va.2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


The statute recently was amended. See 2015 W. Va. Legis. Serv. 243. We applied the prior version of the statute to the facts of this case.